Title: To George Washington from Jean Gibo, 22 May 1788
From: Gibo, Jean
To: Washington, George



My Lord,
Alexandria 22d May 1788

Pardon me for presuming to take the Liberty of troubling your Excellency, to whom every moment is so precious—your name so much respected among us was the Cause I did not in

the smallest degree hesitate to Comply with every request that your dear Nephew Mr Ferdinand Washington ever made to me; when at the Warm Springs I supplied him with every thing he asked me for, and when I was returning home I presented him my accot against him, which he recd and promised to leave the amount of it with Mrs Hannah, at the Coffee house, in this Town, with whom I left the Note he was good enough to give me for the Same—Indeed had he asked me for twice the amot he should have had it most chearfully, considering he was so nearly connected with a personage So illustrious as yourself. Had not a premature Death prevented him, I am thoroughly convinced I should have been paid long ago. From a very considerable Robbery that has been committed in my absence by my Servant, and from the many Instances of bad faith I have met with from allmost every person I have had any dealings with, I find my self most unhappily circumstanced in my affairs. I shall hold myself exceedingly obliged to your Excellency for this Small Sum (the amot of which your Excellency can See by the inclosed Note) and the payment of it will most certainly greatly add to your well known honor as you can have no other motive for paying it than that of generosity altogether disinterested, and for which your Excellency has always been most justly praised. I hope your Excellency will graciously consider what a Loss I should Sustain in not receiving this Small Sum, which would be So inconsiderable to your Excellency & which would be a very principall means of retreiving my affairs which I am Sorry to Say are truly distressing—I cannot expect to receive it from any other person but your Excellency, as the Guardians of your dear Nephew have no right to pay it, as the Transaction happened before he was of age. I will not murmur should your Excellency decline settling this small matter, but when I consider the character of your Excellency with respect to the unfortunate I have not the smallest doubt but your Excellency will do every thing in your power to serve me. In expectation of your gracious Answer, I have the honor to be My Lord, Your most obedeint and very Hble Servt

jean gibo

